                                                            Case 3:19-cv-00520-MMD-CLB Document 45 Filed 06/02/20 Page 1 of 2



                                                        1   Alex J. Flangas
                                                            Nevada Bar No. 664
                                                        2   KAEMPFER CROWELL
                                                            50 West Liberty Street, Suite 700
                                                        3   Reno, Nevada 89501
                                                            Telephone: (775) 852-3900
                                                        4   Facsimile: (775) 327-2011
                                                            Email: aflangas@kcnvlaw.com
                                                        5
                                                            Ryan W. Daniels
                                                        6   Nevada Bar No. 13094
                                                            KAEMPFER CROWELL
                                                        7   1980 Festival Plaza Drive, Ste 650
                                                            Las Vegas, NV 89135-2958
                                                        8   Telephone: (702)792-7000
                                                            Facsimile: (702)796-7181
                                                        9   Email: rdaniels@kcnvlaw.com

                                                       10   Attorneys for Plaintiffs Douglas Coder and
                                                            Linda Coder Family LLLP
                                                       11
                                                                                              UNITED STATES DISTRICT COURT
                                                       12                                            DISTRICT OF NEVADA
                                                       13
                                                            DOUGLAS CODER & LINDA CODER
                                                       14   FAMILY LLLP,                                        Case No.   3:19-cv-00520-MMD-CLB

                                                       15                              Plaintiff,                   STIPULATION AND ORDER TO
                                                                                                                    EXTEND TIME FOR CODER TO
                                                            v.                                                       RESPOND TO DEFENDANTS’
                                                       16                                                               MOTIONS TO DISMISS
                                                            RNO EXHIBITIONS, LLC, a Nevada limited
                                                       17   liability company; and VINCENT WEBB, an                        (FIRST REQUEST)
                                                            individual,
                                                       18
                                                                                       Defendants.
                                                       19
                                                                       Pursuant to LR IA 6-1, Plaintiff Douglas Coder and Linda Coder Family LLLP (“Coder”)
                                                       20
                                                            and Defendants RNO Exhibitions, LLC and Vincent Webb, through their respective counsel,
                                                       21
                                                            stipulate to extend Coder’s deadline to respond to RNO Exhibitions’ and Webb’s motions to
                   50 West Liberty Street, Suite 700




                                                       22
KAEMPFER CROWELL

                       Reno, Nevada 89501




                                                            dismiss from June 3, 2020 to June 17, 2020. This is the first stipulation to extend the time to
                                                       23
                                                            respond to RNO Exhibitions’ and Webb’s motions to dismiss. RNO Exhibitions and Webb filed
                                                       24
                                                            their motions on May 20, 2020. ECF Nos. 42 and 43. The reason for the extension is to provide
                                                            2562879_1.docx [19167.1]
                                                                                                                                                  Page 1 of 2
                                                            Case 3:19-cv-00520-MMD-CLB Document 45 Filed 06/02/20 Page 2 of 2



                                                        1   Coder’s counsel additional time to adequately respond to both motions while meeting the sudden

                                                        2   demands placed on counsel by other cases and obligations. The parties agree that the Defendants

                                                        3   may have a reciprocal extension of their deadline to file replies in support of the motions if they

                                                        4   determine that is necessary.

                                                        5              By this stipulation, the parties agree that Coder will have until June 17, 2020 to respond

                                                        6   to RNO Exhibitions’ motion to dismiss and Webb’s motion to dismiss. This request is made in

                                                        7   good faith and not for the purposes of delay.

                                                        8              DATED: June 1, 2020

                                                        9   KAEMPFER CROWELL                                    SNELL & WILMER L.L.P.

                                                       10

                                                       11   By: /s/ Alex J. Flangas                             By: /s/ Kiah D. Beverly-Graham______
                                                                 ALEX FLANGAS                                        JANINE C. PRUPAS
                                                       12        Nevada Bar No. 664                                  Nevada Bar No. 9156
                                                                 RYAN W. DANIELS                                     KIAH D. BEVERLY-GRAHAM
                                                       13        Nevada Bar No. 13094                                Nevada Bar No. 11916
                                                                 50 West Liberty Street, Suite 700                   50 West Liberty Street, Suite 510
                                                       14        Reno, NV 89501                                      Reno, NV 89501
                                                                 1980 Festival Plaza Drive, Ste. 650
                                                       15        Las Vegas, NV 89135                                Attorneys for Defendants

                                                       16          Attorneys for Plaintiff

                                                       17

                                                       18
                                                                                                            IT IS SO ORDERED:
                                                       19
                                                                                                            ________________________________________
                                                       20                                                   UNITED STATES DISTRICT JUDGE

                                                       21                                                           June 2, 2020
                                                                                                            DATED:_________________________________
                   50 West Liberty Street, Suite 700




                                                       22
KAEMPFER CROWELL

                       Reno, Nevada 89501




                                                       23

                                                       24


                                                            2562879_1.docx [19167.1]
                                                                                                                                                       Page 2 of 2
